Citation Nr: 1744160	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  15-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of dental trauma for dental treatment purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1954 to December 1956.  This matter coms before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In a June 2011 decision on referral from the RO, the VA Dental Clinic determined that the Veteran was not eligible for VA dental treatment.   This matter was last before the Board in July 2015, whereupon it was remanded to the RO for further development of the record.   Following the issuance of a June 2017 supplemental statement of the case continuing the denial of the claim, the case was returned to the Board for its adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a dental condition or disability, to include periodontal disease and extracted teeth, which resulted from combat wounds or other service trauma; and the Veteran does not meet the requirements for service connection for a dental disorder for the limited purpose of receiving VA outpatient treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder, for purposes of VA dental outpatient treatment, have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, and in regards to those issues not being remanded, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Board is cognizant that the Veteran's service treatment records from his period of active duty have not been associated with the claims file.  VA is required to obtain relevant documents held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(e).  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not, however, lower the legal standard for proving a claim for service connection but simply increases the Board's obligation to consider that evidence which may be favorable to the Veteran.  Russo v. Brown, 9. Vet. 46, 51 (1996). 

The Board also acknowledges that the Veteran has not been afforded an examination in support of his claim of service connection for residuals of dental trauma, but VA does not have a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The duty to provide an examination arises only where there is an indication that a disability may be associated with the Veteran's service.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the Veteran's entire contention rests on his assertion that he incurred an injury to one of his teeth when he hit his face on the fender of a tank while in service, which is not substantiated by any service treatment records or any lay testimony to that effect.  There is no other evidence that the Veteran has residuals of dental trauma attributable to service.  Accordingly, there is no duty to provide the Veteran with an examination to evaluate whether he incurred a dental injury in service for which he is entitled to service connection for dental treatment purposes.  

Factual Background and Analysis

The Veteran asserts that he incurred a dental injury in service when he struck the side of a tank with his mouth and chipped a tooth.  He asserts that a permanent bridge was placed in service when the tooth died at some point after the injury. 

A claim for service connection for a dental condition is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As discussed in the prior July 2015 remand, the Board finds that service connection for residuals of a dental injury for compensation purposes has been raised by the Veteran and jurisdiction over that issue rests with the RO; as such, the issue was referred to the RO for its adjudication in the prior July 2015 remand.  Therefore, the only issue on appeal is entitlement to VA outpatient dental treatment for residuals of a dental injury.

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913, which governs loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  However, the note underlying that particular diagnostic code provides for compensation only for "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150; Diagnostic Code 9913; see also Simmington v. West, 11 Vet. App. 41   (1998). 

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service. When applicable, a determination will be made as to whether a defective, missing, or diseased tooth, or diseased periodontal tissue, is due to a combat wound or other service trauma or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b). 

The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. §  17.161(c). 

The condition of teeth and periodontal tissues at the time of entry into active duty must be considered. Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c). 

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service-connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  See 38 C.F.R. § 3.381(d). The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. Additionally, it is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  See 38 C.F.R. § 3.381(e).

Various categories of eligibility exist for VA outpatient dental treatment.  They include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062 (Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C.A. Chapter 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. §  17.161.  See 38 C.F.R. § 3.381; see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005); 38 U.S.C.A. § 1712.  Acute periodontal disease will not be considered service connected for treatment purposes.  See 38 C.F.R. § 3.381(e). 

Therapeutic and restorative dental treatment - for example, fillings, bridges, and extractions - almost always involves physical impact of the teeth.  However, the intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental trauma as the term is defined in 38 C.F.R. §§ 3.381  and 17.161 (and formerly in § 17.123(c)).  In a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed.Reg. 15,566 (1997).  The Board is bound by this determination.  38 U.S.C.A. § 7104 (c); Smith v. West, 11 Vet. App. 134 (1998).

The Veteran does not meet the requirement for eligibility for outpatient treatment based on any of the above classes.  Significantly, one-time dental treatment (Class II) is available for veterans, but 38 C.F.R. § 3.381 limits the outpatient dental treatment to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).  The Veteran was separated from service in December 1956; therefore, he is eligible for treatment only with a timely filed application.  Such application must have been submitted within one year of his separation.  See 38 C.F.R. § 17.161(b)(2)(i)(B).  As there is no documentation or contention that such an application was filed within one year of the Veteran's December 1956 separation, he does not meet the requirements for a VA dental care on a Class II basis.

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c). The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. 
§ 17.161(c).  As mentioned, the Veteran does not have any available service treatment records.  In March 2010, the RO made a request to the National Personnel Records Center (NPRC) for copies of any service treatment or personnel records.  In an April 2010 memorandum, the NPRC informed the RO that the Veteran's service records were unavailable and presumed destroyed in a fire.  Thereafter, the Veteran was asked to submit any additional evidence in support of his claim, to include any private or military records he may have had in his possession and/or lay statements attesting to the circumstances of his dental injury and subsequent treatment.  On repeated occasions the Veteran has stated that he has no additional evidence to submit that would tend to show that he incurred a dental injury in service, to include lay testimony from fellow servicemembers.  

The evidence of record regarding the Veteran's history of dental treatment includes outpatient records from a DDS E.L.W. dating from March 2005 which show that the Veteran had crowns implanted at teeth #6, #7, #12 and #13.  In addition, the record also contains outpatient records from Helmbrecht Dental dating from January 2007 to July 2007 which show that the Veteran was missing the following teeth: #1, #9, #14, #17, #18, #30, #31, and #32.  Furthermore, outpatient records from a Dr. D.E. show that the Veteran received treatment from October 2001 to August 2004 for dental issues involving various teeth.  

Without addressing the factual merits of the Veteran's service connection claim, none of the private outpatient records establish that the Veteran incurred a dental injury while in service as would be necessary to be eligible for Class II(a) treatment.  Although the treatment records do show that the Veteran was missing several of his teeth by March 2005, there is no evidence connecting the Veteran's various missing teeth to any part of his service, to include the reported dental injury.  He has consistently reported that he incurred an injury in service and eventually lost a tooth that required a bridge, but he has never identified what tooth was actually injured and replaced.  Furthermore, the Veteran has not submitted opinions from any private treatment providers supporting his assertion that he lost a tooth in service due to a dental injury and that he had a bridge installed while in service to replace the lost tooth, nor has he submitted any lay testimony in support of this contention. 

The Board acknowledges that the Veteran is competent to report the circumstances of his dental history and treatment for dental injuries he asserts that he incurred in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even though the Veteran's post-service treatment records demonstrate that he was missing several teeth by 2005, the fact remains that there is no medical or lay testimony other than the Veteran's own statements to support his contention that he injured his tooth in service and that it eventually died and was replaced with a bridge while still in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Without any such evidence, the Board finds that there is insufficient support for a determination that the Veteran's experienced "service trauma" for which he would be entitled to Class II(a) treatment.  

Given that the Veteran did not file a timely claim for dental treatment for a service-connected noncompensable dental condition on a one-time completion basis, has not set forth sufficient evidence that he incurred dental "service trauma", and does not meet - or, indeed, assert - any of the other above-outlined legal criteria (e.g., prisoner of war, 100 percent rating, etc.) under which loss of teeth may be service-connected, there is no legal basis on which to grant the benefit sought.  Since the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).









ORDER

Entitlement to service connection for residuals of a dental injury for purposes of VA outpatient dental treatment is denied.  




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


